Order entered August 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00721-CR
                                      No. 05-13-00722-CR

                                  CARL CARVER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause No. F10-57915-M, F10-57916-M

                                            ORDER
       On June 14, 2013, we ordered the trial court to appoint counsel to represent appellant in

these appeals. We have received the trial court’s order appointing Bruce Kaye as appellant’s

attorney of record. Accordingly, we DIRECT the Clerk to list Bruce Kaye, 2309 Boll Street,

Dallas, Texas, as appellant’s appointed attorney of record.

       The clerk’s and reporter’s records have been filed. Therefore, appellant’s brief is due

within THIRTY DAYS of the date of this order.


                                                      /s/     DAVID EVANS
                                                              JUSTICE